Citation Nr: 1714593	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  16-55 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to basic eligibility for educational assistance under Chapter 33, Title 38, of the United States Code (Post-9/11 GI Bill).


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2012 to January 2016.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2016 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


FINDING OF FACT

In March 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of her appeal seeking educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn her appeal seeking educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal as to entitlement to basic eligibility for educational assistance under Chapter 33, Title 38, of the United States Code (Post-9/11 GI Bill) is dismissed.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


